EXECUTION COPY



















ELIGIBLE LENDER TRUSTEE AGREEMENT

between

CHASE EDUCATION LOAN TRUST 2007-A,

as the Issuer

and

THE BANK OF NEW YORK,

not in its individual capacity but solely

as the Eligible Lender Trustee

Dated as of July 2, 2007

CHASE EDUCATION LOAN TRUST 2007-A











--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

ARTICLE I
Definitions and Usage

SECTION 1.1

Definitions and Usage

1

ARTICLE II
Appointment of Eligible Lender Trustee

SECTION 2.1

Appointment of Eligible Lender Trustee

1

SECTION 2.2

Declaration of Trust

2

SECTION 2.3

Title to Trust Student Loans

2

ARTICLE III
Authority and Duties of Eligible Lender Trustee

SECTION 3.1

General Authority

2

SECTION 3.2

General Duties

2

SECTION 3.3

No Duties Except as Specified in this Agreement

2

SECTION 3.4

No Action Except Under Specified Documents

2

SECTION 3.5

Restrictions

3

ARTICLE IV
Concerning the Eligible Lender Trustee

SECTION 4.1

Acceptance of Trust and Duties

3

SECTION 4.2

Representations and Warranties

3

SECTION 4.3

Not Acting in Individual Capacity

4

SECTION 4.4

Obligations to the Secretary and Guarantors

4

SECTION 4.5

Eligible Lender Trustee Not Liable for the Trust Student Loans

4

ARTICLE V
Compensation of Eligible Lender Trustee; Indemnity

SECTION 5.1

Compensation of Eligible Lender Trustee

5

SECTION 5.2

Indemnity

5

ARTICLE VI
Termination of Eligible Lender Trustee Agreement

SECTION 6.1

Termination of Eligible Lender Trustee Agreement

5

ARTICLE VII
Successor Eligible Lender Trustees

SECTION 7.1

Eligibility Requirements for Eligible Lender Trustee

5

SECTION 7.2

Resignation or Removal of Eligible Lender Trustee

5

SECTION 7.3

Successor Eligible Lender Trustee

6

SECTION 7.4

Merger or Consolidation of Eligible Lender Trustee

6

ARTICLE VIII
Miscellaneous

SECTION 8.1

Amendment.

7

SECTION 8.2

Notices.

8

SECTION 8.3

Severability

10

SECTION 8.4

Separate Counterparts

10

SECTION 8.5

Successors and Assigns

10

SECTION 8.6

Headings

10

SECTION 8.7

Governing Law

10








--------------------------------------------------------------------------------

ELIGIBLE LENDER TRUSTEE AGREEMENT

ELIGIBLE LENDER TRUSTEE AGREEMENT (this “Agreement”), dated as of July 2, 2007,
between Chase Education Loan Trust 2007-A, a Delaware statutory trust (the
“Issuer”), and The Bank of New York, a New York banking corporation, not in its
individual capacity, but solely as eligible lender trustee (the “Eligible Lender
Trustee”).

WHEREAS, the Issuer is a Delaware statutory trust established primarily for the
purpose of purchasing Loans from Collegiate Funding of Delaware, L.L.C. (the
“Depositor”) and issuing securities backed by such Loans;

WHEREAS, on the Closing Date, the Issuer will enter into a Transfer Agreement
with the Depositor for the purpose of effecting the purchase of such Loans;

WHEREAS, pursuant to the terms of the Indenture, the Issuer will grant its
interest in the Trust Student Loans (including legal title) in trust to secure
payment of principal and interest on the Notes issued by it; and

WHEREAS, the Eligible Lender Trustee is an “eligible lender” within the meaning
of Section 435(d) of the Higher Education Act and is willing to hold legal title
to the Trust Student Loans for the benefit of and on behalf of the Issuer.

NOW, THEREFORE, the Issuer and the Eligible Lender Trustee hereby agree as
follows:

ARTICLE I

Definitions and Usage

SECTION 1.1

Definitions and Usage.  Except as otherwise specified herein or as the context
may otherwise require, capitalized terms used but not otherwise defined herein
are defined in Appendix A to the Indenture, which also contains rules as to
usage that shall be applicable herein.

ARTICLE II

Appointment of Eligible Lender Trustee

SECTION 2.1

Appointment of Eligible Lender Trustee.  The Issuer hereby appoints the Eligible
Lender Trustee, effective as of the date hereof, as trustee, to have all the
rights, powers, duties and obligations set forth herein, including, without
limitation:

(a)

to hold legal title to the Trust Student Loans for the benefit of and on behalf
of the Issuer;

(b)

to enter into and perform its obligations as the Eligible Lender Trustee under
the applicable Transaction Documents; and

(c)

to engage in those activities, including entering into agreements, that are
necessary, suitable or convenient to accomplish the foregoing or are incidental
thereto or connected therewith.

SECTION 2.2

Declaration of Trust.  The Eligible Lender Trustee hereby declares that it will
hold the Trust Student Loans in trust upon and subject to the conditions set
forth herein for the use and benefit of the Issuer, subject to the obligations
of the Eligible Lender Trustee under the applicable Transaction Documents.
 Effective as of the date hereof, the Eligible Lender Trustee shall have all
rights, powers and duties set forth herein with respect to accomplishing the
purposes of this Agreement.

SECTION 2.3

Title to Trust Student Loans.  Legal title to all of the Trust Student Loans
shall be vested at all times in the Eligible Lender Trustee for the benefit of
and on behalf of the Issuer.

ARTICLE III

Authority and Duties of Eligible Lender Trustee

SECTION 3.1

General Authority.  The Eligible Lender Trustee is authorized and directed to
execute and deliver the applicable Transaction Documents and each certificate or
other document attached as an exhibit to or contemplated by such Transaction
Documents, in each case in such form as the Issuer shall approve as evidenced
conclusively by the Issuer’s execution thereof.  The Eligible Lender Trustee is
also authorized and directed for the benefit of and on behalf of the Issuer to
(a) acquire and hold legal title to the Trust Student Loans and (b) take all
actions required of the Eligible Lender Trustee pursuant to the applicable
Transaction Documents and otherwise follow the direction of and cooperate with
the Administrator in submitting, pursuing and collecting any claims to and with
the Department with respect to any Interest Subsidy Payments and Special
Allowance Payments relating to the Trust Student Loans.

SECTION 3.2

General Duties.  It shall be the duty of the Eligible Lender Trustee to
discharge (or cause to be discharged) all its responsibilities as the Eligible
Lender Trustee pursuant to the terms of the applicable Transaction Documents.

SECTION 3.3

No Duties Except as Specified in this Agreement.  The Eligible Lender Trustee
shall not have any duty or obligation to manage, make any payment with respect
to, register, record, sell, service, dispose of or otherwise deal with the Trust
Student Loans, or to otherwise take or refrain from taking any action under, or
in connection with, any document contemplated hereby to which the Eligible
Lender Trustee is a party, except as expressly provided by the terms of the
applicable Transaction Documents; and no implied duties or obligations shall be
read into the applicable Transaction Documents against the Eligible Lender
Trustee.

SECTION 3.4

No Action Except Under Specified Documents.  The Eligible Lender Trustee shall
not otherwise deal with the Trust Student Loans except in accordance with the
powers granted to and the authority conferred upon the Eligible Lender Trustee
pursuant to the applicable Transaction Documents.

SECTION 3.5

Restrictions.  The Eligible Lender Trustee shall not take any action that is
inconsistent with the purposes of the Issuer set forth in the Transaction
Documents.

ARTICLE IV

Concerning the Eligible Lender Trustee

SECTION 4.1

Acceptance of Trust and Duties.  The Eligible Lender Trustee accepts the trust
hereby created and agrees to perform its duties hereunder with respect to such
trust but only upon the terms of this Agreement.  The Eligible Lender Trustee
shall not be answerable or accountable under the applicable Transaction
Documents under any circumstances, except (i) for its own willful misconduct,
negligence or bad faith, (ii) the breach by the Eligible Lender Trustee of any
of its covenants under the Transaction Documents or (iii) the breach by the
Eligible Lender Trustee of any of its representations or warranties under the
Transaction Documents.  In particular, but not by way of limitation (and subject
to the exceptions set forth in the preceding sentence):

(a)

The Eligible Lender Trustee shall not be liable for any good faith error of
judgment made by a responsible officer of the Eligible Lender Trustee that does
not otherwise fall within the scope of clause (i), (ii) or (iii) of the
immediately preceding paragraph.

(b)

No provision of any applicable Transaction Document shall require the Eligible
Lender Trustee to expend or risk funds or otherwise incur any financial
liability in the performance of any of its rights or powers under any applicable
Transaction Document, if the Eligible Lender Trustee shall have reasonable
grounds for believing that repayment of such funds or adequate indemnity against
such risk or liability is not reasonably assured or provided to it.

SECTION 4.2

Representations and Warranties.  The Eligible Lender Trustee hereby represents
and warrants to the Issuer that:

(a)

It is duly organized and validly existing in good standing under the laws of its
governing jurisdiction and has an office located within the State of New York,
at which it will act as eligible lender trustee for the Issuer.  It has all
requisite power and authority to execute, deliver and perform its obligations
under the applicable Transaction Documents.

(b)

It has taken all action necessary to authorize the execution and delivery by it
of the applicable Transaction Documents and the applicable Transaction Documents
have been executed and delivered by one of its officers or agents who is duly
authorized to execute and deliver the same on its behalf.

(c)

Neither the execution nor the delivery by it of the applicable Transaction
Documents, nor the consummation by it of the transactions contemplated thereby
or hereby nor compliance by it with any of the terms or provisions thereof or
hereof will contravene any federal or New York State law, governmental rule or
regulation governing the banking or trust powers of the Eligible Lender Trustee
or any judgment or order binding on it, or constitute any default under its
organizational documents or any indenture, mortgage, contract, agreement or
instrument to which it is a party or by which any of its properties may be
bound.

(d)

It is and will maintain its status as an “eligible lender” (as such term is
defined in Section 435(d) of the Higher Education Act) for purposes of holding
legal title to the Trust Student Loans as contemplated by the applicable
Transaction Documents, has obtained a lender identification number with respect
to the Trust Student Loans from the Department and has in effect a Guarantee
Agreement with each of the Guarantors with respect to the Trust Student Loans.

SECTION 4.3

Not Acting in Individual Capacity.  Except as provided in this Article IV, in
acting as Eligible Lender Trustee pursuant to this Agreement, The Bank of New
York acts solely as Eligible Lender Trustee hereunder and not in its individual
capacity.

SECTION 4.4

Obligations to the Secretary and Guarantors.  Notwithstanding any other
provision in this Agreement or in the other Transaction Documents, nothing
herein or in such other Transaction Documents shall be construed to limit the
legal responsibility of the Eligible Lender Trustee to the Secretary or a
Guarantor for any violations of statutory or regulatory requirements that may
occur under the Higher Education Act.

SECTION 4.5

Eligible Lender Trustee Not Liable for the Trust Student Loans.  The Eligible
Lender Trustee shall not be responsible for and makes no representations as to
the validity or sufficiency of the applicable Transaction Documents or related
documents or of the form, character, genuineness, sufficiency, value or validity
of any of the Trust Student Loans. The Eligible Lender Trustee shall at no time
have any responsibility for: the due execution hereof by the Issuer; the
validity or completeness of the assignment to the Eligible Lender Trustee of
legal title to any Trust Student Loan for the benefit of and on behalf of the
Issuer; the performance or enforcement (except as expressly set forth in the
applicable Transaction Documents) of any Trust Student Loan; or the compliance
by the Issuer, the Administrator or the Master Servicer with any representation
or warranty made under any Transaction Document or in any related document or
the accuracy of any such representation or warranty or any action or inaction of
the Administrator, the Indenture Trustee, the Master Servicer or the Subservicer
taken in the name of the Eligible Lender Trustee.

ARTICLE V

Compensation of Eligible Lender Trustee; Indemnity

SECTION 5.1

Compensation of Eligible Lender Trustee.  The Eligible Lender Trustee shall be
compensated pursuant to Section 4.2(h) of the Administration Agreement.

SECTION 5.2

Indemnity.  The Issuer shall cause the Administrator to indemnify the Eligible
Lender Trustee as and to the extent provided for in Section 4.2 of the
Administration Agreement.

ARTICLE VI

Termination of Eligible Lender Trustee Agreement

SECTION 6.1

Termination of Eligible Lender Trustee Agreement.  This Agreement (other than
Article V hereof) and the trust created hereby shall terminate and be of no
further force or effect upon the earlier of (i) the termination of the Issuer
pursuant to Section 9.1 of the Trust Agreement and (ii) the expiration of 21
years from the death of the last survivor of the descendants of Joseph P.
Kennedy, the late Ambassador of the United States to the Court of St. James’s,
living on the date hereof.

ARTICLE VII

Successor Eligible Lender Trustees

SECTION 7.1

Eligibility Requirements for Eligible Lender Trustee.  The Eligible Lender
Trustee shall at all times be a corporation or association (including a banking
association) (a) qualifying as an “eligible lender” as such term is defined in
Section 435(d) of the Higher Education Act for purposes of holding legal title
to the Trust Student Loans on behalf of the Issuer, with a valid lender
identification number with respect to the Trust Student Loans from the
Department, (b) being authorized to exercise corporate trust powers and hold
legal title to the Trust Student Loans and (c) having in effect Guarantee
Agreements with each of the Guarantors as may be directed by the Issuer. In case
at any time the Eligible Lender Trustee shall cease to be eligible in accordance
with the provisions of this Section 7.1, the Eligible Lender Trustee shall
resign immediately in the manner and with the effect specified in Section 7.2.

SECTION 7.2

Resignation or Removal of Eligible Lender Trustee.  The Eligible Lender Trustee
may at any time resign and be discharged from the trust hereby created by giving
written notice thereof to the Issuer.  Upon receiving such notice of
resignation, the Issuer shall promptly appoint a successor Eligible Lender
Trustee meeting the eligibility requirements of Section 7.1 hereof by written
instrument, in duplicate, one copy of which instrument shall be delivered to the
resigning Eligible Lender Trustee and one copy to the successor Eligible Lender
Trustee.  If no successor Eligible Lender Trustee shall have been so appointed
and have accepted appointment within 30 days after the giving of such notice of
resignation, the resigning Eligible Lender Trustee may petition any court of
competent jurisdiction for the appointment of a successor Eligible Lender
Trustee; provided, however, that such right to appoint or to petition for the
appointment of any such successor shall in no event relieve the resigning
Eligible Lender Trustee from any obligations otherwise imposed on it under the
applicable Transaction Documents until such successor has in fact assumed such
appointment.

If at any time the Eligible Lender Trustee shall cease to be eligible in
accordance with the provisions of Section 7.1 hereof and shall fail to resign
after written request therefor by the Issuer, then the Issuer may remove the
Eligible Lender Trustee.  If the Issuer shall remove the Eligible Lender Trustee
under the authority of the immediately preceding sentence, the Issuer shall
promptly appoint a successor Eligible Lender Trustee by written instrument, in
duplicate, one copy of which instrument shall be delivered to the outgoing
Eligible Lender Trustee, together with all fees owed to the outgoing Eligible
Lender Trustee to be paid in accordance with Section 5.1 hereof, and one copy to
the successor Eligible Lender Trustee.

Any resignation or removal of the Eligible Lender Trustee and appointment of a
successor Eligible Lender Trustee pursuant to any of the provisions of this
Section 7.2 shall not become effective until acceptance of such appointment by
the successor Eligible Lender Trustee pursuant to Section 7.3 hereof and payment
of all fees and expenses owed to the outgoing Eligible Lender Trustee.

SECTION 7.3

Successor Eligible Lender Trustee.  Any successor Eligible Lender Trustee
appointed pursuant to Section 7.2 hereof shall execute, acknowledge and deliver
to the Issuer and to the predecessor Eligible Lender Trustee an instrument
accepting such appointment under this Agreement, and thereupon the resignation
or removal of the predecessor Eligible Lender Trustee shall become effective and
such successor Eligible Lender Trustee, without any further act, deed or
conveyance, shall become fully vested with all the rights, powers, duties and
obligations of the predecessor Eligible Lender Trustee under this Agreement,
with like effect as if originally named as Eligible Lender Trustee.  The
predecessor Eligible Lender Trustee shall, upon the receipt of payment of all
fees and expenses owed to it, deliver to the successor Eligible Lender Trustee
all documents, statements, moneys and properties held by it under this
Agreement; and the Issuer and the predecessor Eligible Lender Trustee shall
execute and deliver such instruments and do such other things as may reasonably
be required for fully and certainly vesting and confirming in the successor
Eligible Lender Trustee all such rights, powers, duties and obligations,
including legal title to the Trust Student Loans.

No successor Eligible Lender Trustee shall accept such appointment as provided
in this Section 7.3 unless, at the time of such acceptance, such successor
Eligible Lender Trustee shall be eligible pursuant to Section 7.1 hereof.

SECTION 7.4

Merger or Consolidation of Eligible Lender Trustee.  Any Person into which the
Eligible Lender Trustee may be merged or converted or with which it may be
consolidated, or any corporation or banking association resulting from any
merger, conversion or consolidation to which the Eligible Lender Trustee shall
be a party, or any corporation succeeding to all or substantially all the
corporate trust business of the Eligible Lender Trustee, shall, without the
execution or filing of any instrument or any further act on the part of any of
the parties hereto, anything herein to the contrary notwithstanding, be the
successor of the Eligible Lender Trustee hereunder; provided that such Person
shall be eligible pursuant to Section 7.1 hereof.

ARTICLE VIII

Miscellaneous

SECTION 8.1

Amendment.

(a)

This Agreement may be amended from time to time by the parties hereto, without
the consent of any Noteholder or Certificateholder but with prior written notice
to the Rating Agencies, for the purpose of (i) curing any ambiguity, correcting
or supplementing any provision which may be inconsistent with any other
provision herein, the related free-writing base prospectus, the related
free-writing prospectus (as supplemented by certain term sheet(s)), the related
prospectus, the related prospectus supplement and/or any other Transaction
Document, (ii) complying with applicable law or regulation or (iii) adding any
provisions to or changing in any manner or eliminating any of the provisions
herein or modifying in any manner the rights of the Noteholders or the
Certificateholders other than any amendment described in clause (b) below;
provided, however, that no such amendment described in clauses (i) through (iii)
above shall materially adversely affect the interests of the Noteholders or the
Certificateholders. An amendment will be deemed not to materially adversely
affect the interests of any Noteholder or Certificateholder if the party
requesting the amendment obtains and delivers to the other party hereto an
Opinion of Counsel to that effect.

(b)

This Agreement may also be amended from time to time by the parties hereto, for
the purpose of adding any provisions to or changing in any manner or eliminating
any of the provisions herein or modifying in any manner the rights of the
Noteholders or the Certificateholders, with the consent of Noteholders of at
least a majority of the aggregate Outstanding Amount of the Controlling Class to
the extent such amendment affects the Noteholders and/or the consent of
Certificateholders of at least a majority of the aggregate Percentage Interests
of the Certificates to the extent such amendment affects the Certificateholders,
in either case with prior written notice to the Rating Agencies; provided,
however, that no amendment shall:

(i)

increase or reduce in any manner the amount of, or accelerate or delay the
timing of, or change the allocation or priority of, collections of payments on
or in respect of the Trust Student Loans or distributions which are required to
be made for the benefit of the Noteholders or the Certificateholders, or change
any Note Rate; or

(ii)

reduce the percentage of the aggregate Outstanding Amount of any class of Notes
or Certificates, the consent of the holders of which is required for any
amendments to this Agreement;

without the consent of the holder of each Note or Certificate affected by that
change.

(c)

It shall not be necessary to obtain the consent of the Noteholders or the
Certificateholders pursuant to this Section 8.1, to approve the particular form
of any proposed amendment or consent, but it shall be sufficient if such consent
shall approve the substance thereof.

(d)

Promptly after the execution of any amendment to this Agreement, the Eligible
Lender Trustee shall furnish a copy of such amendment to each of the Rating
Agencies.

(e)

Prior to the execution of any amendment to this Agreement, the Eligible Lender
Trustee shall be entitled to receive and rely upon an Opinion of Counsel stating
that the execution of such amendment is authorized or permitted by this
Agreement.  The Eligible Lender Trustee may, but shall not be obligated to,
execute and deliver such amendment which affects its rights, powers, duties or
immunities under this Agreement or otherwise.

(f)

Notwithstanding anything in this Section 8.1 to the contrary, no amendment,
modification or supplement to this Agreement may significantly change the
permitted activities of the Issuer set forth in Section 2.3 of the Trust
Agreement without the consent and approval of holders of at least a majority of
the Outstanding Amount of the Notes and, subject to Section 4.6 of the Trust
Agreement, holders of at least a majority of the aggregate Percentage Interests
of the Certificates.

SECTION 8.2

Notices.

(a)

Except as otherwise provided herein, any notice required or permitted by this
Agreement shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile or
e-mail as follows:

If to the Issuer, to:

Chase Education Loan Trust 2007-A

c/o The Bank of New York Trust Company, N.A.

10161 Centurion Parkway

Jacksonville, Florida 32256

Attention: Clay Cardozo

Facsimile: (904) 645-1931

E-mail; wcardozo@bankofny.com




with a copy to:

JPMorgan Chase Bank, National Association

c/o Collegiate Funding of Delaware, L.L.C.

Fredericksburg, Virginia 22408

Attention:  Assistant Treasurer

Facsimile:  (540) 368-5971

E-mail: trustaccounting@cfsloans.com




If to the Eligible Lender Trustee, to:

The Bank of New York

c/o The Bank of New York Trust Company, N.A.

10161 Centurion Parkway

Jacksonville, Florida 32256

Attention:  Clay Cardozo

Facsimile: (904) 645-1931

E-mail: wcardozo@bankofny.com




If to Moody’s, to:

Moody’s Investors Service, Inc.

ABS Monitoring Department

99 Church Street

New York, New York 10007




If to S&P, to:

Standard & Poor’s Ratings Services,

       a division of The McGraw-Hill Companies, Inc.,

55 Water Street

New York, New York

10041-0003

Attention: Asset Backed Surveillance Department, 42nd Floor

E-mail:  servicer_reports@standardandpoors.com




If to Fitch, to:

Fitch Ratings

One State Street Plaza

New York, New York 10004

Attention: Municipal Structured Finance Group




as such address, facsimile number or e-mail address for notices hereunder may be
changed by any party by like notice to each other party.

(b)

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received.  Notices sent
by facsimile shall be deemed to have been given when sent if the sending party
has proof of receipt by the party to which it is sent, provided that, if such
notice is not sent during the normal business hours of the party to which it is
sent, such notice shall be deemed to have been sent at the opening of business
on the next Business Day of the party to which it is sent.  Notices sent to an
email address shall be deemed to have been given when sent if the sending party
has written acknowledgement of receipt from the party to which it is sent.

SECTION 8.3

Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 8.4

Separate Counterparts.  This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument.

SECTION 8.5

Successors and Assigns.  All covenants and agreements contained herein shall be
binding upon, and to the benefit of, the Issuer and its successors and the
Eligible Lender Trustee and its successors, all as herein provided.

SECTION 8.6

Headings.  The headings of the various Articles and Sections herein are for
convenience of reference only and shall not define or limit any of the terms or
provisions hereof.

SECTION 8.7

GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS (OTHER THAN §5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW), AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Eligible Lender Trustee
Agreement to be duly executed by their respective officers or agents hereunto
duly authorized, as of the day and year first above written.

 

CHASE EDUCATION LOAN TRUST 2007-A, as Issuer

By: THE BANK OF NEW YORK TRUST COMPANY, N.A., not in its individual capacity but
solely as Owner Trustee for the benefit of and on behalf of the Issuer

By: /s/ William Cardozo

Name: William Cardozo

Title Vice President




 

THE BANK OF NEW YORK, not in its individual capacity but solely as Eligible
Lender Trustee

By: /s/ William Cardozo

Name: William Cardozo

Title Agent









